Citation Nr: 1337148	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the reduction of the disability evaluation for service-connected bilateral hearing loss from 50 percent to 40 percent, effective July 1, 2008, was proper.  

2.  Entitlement to an evaluation in excess of 50 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Veteran requested another hearing before a VLJ in connection with his appeal.  He was scheduled for a video conference hearing in October 2013; however, he did not appear for the hearing.  Therefore, the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  The Veteran also participated in a conference with a Decision Review Officer in lieu of a hearing and the information discussed is shown by a July 2010 report of general information and a statement from the Veteran's representative.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total evaluation based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate evaluation for a disability and is part of the claim for an increased evaluation.  In this case, the Veteran initiated a claim for a TDIU (not in connection with a claim for an increased evaluation), and the February 2008 rating decision denied entitlement to a TDIU.  The Veteran did not express disagreement with the denial of entitlement to a TDIU.  Since that time, the Veteran has not asserted nor has the record otherwise reflected that the disability at issue renders him unemployable.  In fact, the record indicates that the Veteran retired due to age/duration of work.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


FINDINGS OF FACT

1.  The April 2008 rating decision reduced the evaluation assigned to the service-connected bilateral hearing loss from 50 percent to 20 percent, effective July 1, 2008.  An April 2009 Statement of the Case proposed to reduce the 20 percent evaluation to 10 percent.  A September 2010 Supplemental Statement of the Case increased the 20 percent evaluation to a 40 percent evaluation, effective July 1, 2008.  An April 2013 Supplemental Statement of the Case restored a 50 percent evaluation, effective March 6, 2012.  

2.  The reduction in the 50 percent evaluation assigned to the service-connected bilateral hearing loss was not supported by evidence demonstrating improvement in the disability.

3.  The most competent and probative evidence reflects that, at its most severe, Veteran's service-connected bilateral hearing loss was manifested by Level IX impairment in the left ear and Level VIII impairment in the right ear.    


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the Veteran's service-connected bilateral hearing loss from 50 percent to 40 percent, effective July 1, 2008, was improper and the 50 percent evaluation is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for an evaluation in excess of 50 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86(b), Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The November 2007 and February 2008 VA letters cumulatively satisfied the duty to notify provisions and as to a proposed rating reduction and increased evaluation.  A March 2009 VA letter notified the Veteran of regulations pertinent to the assignment of an effective date and a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2009 letter was sent after the initial adjudication of the Veteran's claim.  However, the Veteran's claim was readjudicated by subsequent supplemental statements of the case.  Therefore, any defect in the timing of the notice of this information has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims.  The evidence of record contains VA medical treatment records and private medical treatment records.  VA also obtained updated VA medical treatment records as directed by the July 2011 Board remand.  Therefore, the remand directive has been completed.  See Stegall, id.  In the July 2011 remand, the Board also requested that the Veteran be asked to submit a VA Form 21-4142 to obtain records from the private audiologist, J.B., and that the audiologist should indicate whether the Maryland CNC test was used in connection with the August 2010 private evaluation.  The Veteran completed and submitted a release form and the private medical records from J.B. were obtained and associated with the claims file.  J.B. stated that Maryland CNC test results were not completed.  J.B. was also asked why testing for 3000 Hertz was not completed.  J.B. responded that testing at 3000 Hertz was not routinely conducted.  The Board acknowledges that J.B. did not interpret the graph; however, the Board finds that corrective action is not warranted.  The puretone averages shown in the August 2010 evaluation would not warrant a higher evaluation as they are lower than the most recent VA examination findings.  Further, the evaluation did not contain Maryland CNC test scores and, therefore, cannot be used to evaluate the Veteran's disability.  Therefore, the Board finds that the remand directive was substantially completed.  See Stegall v. West, id.; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, the Veteran was afforded VA examinations in March 2007, December 2007, July 2010, and April 2013.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations to be adequate as they were based on audiological examinations and provide the findings required to evaluate the Veteran's disability in accordance with the rating criteria.  The Board notes that, aside from the July 2010 VA examination report, the VA examination reports did not contain statements regarding the functional effects of the Veteran's hearing loss.  However, the July 2010 VA examiner stated that there was no effect on usual daily activities and that the effect on occupational activities included poor social interaction and hearing difficulty.  The Veteran has not made any allegations of prejudice or inadequacy related to the discussion of the functional effects of his hearing loss.  In addition, there is sufficient evidence regarding the functional effects of his hearing loss as discussed by the July 2010 VA examiner and through his testimony before the undersigned VLJ.  Therefore, the Board finds the evidence to be adequate regarding the functional effects of his hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Veteran has questioned the adequacy of his examinations.  In a May 2013 statement, the Veteran contended that the speech recognition scores should be lower.  He stated that his private evaluations contained more accurate and lower speech recognition scores.   During his hearing before the undersigned VLJ, he reported that he felt that the equipment used at the VA Medical Center was not accurate and that there should be a native English speaker to conduct the test at the Manila VA Medical Center.  The Board does not find the VA examination reports to be cursory or inadequate.  While the Veteran may believe that he has lower speech recognition scores, such testing involves medical expertise and knowledge, which the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to a test being provided by a native English speaker, the Board finds that such a request is not appropriate in light of the Veteran living in Manila, Philippines.  Therefore, the Board finds the examinations are adequate to evaluate the Veteran's disability.  There is no objective evidence to question the competency of the VA examiners.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

In addition, the Veteran submitted a March 2012 private hearing evaluation.  The puretone threshold averages and speech discrimination scores would warrant a higher evaluation of 100 percent.  The evaluation does not indicate that the Maryland CNC test was utilized as required by the rating criteria.  38 C.F.R. § 4.85.  The Veteran requested that the results be clarified and/or that a new VA examination be provided.  The Board finds that remand action is not required.  In this respect, the Veteran was provided another VA examination in April 2013, approximately one year after the March 2012 private evaluation.  The examiner conducted a full audiological examination to include Maryland CNC testing.  The examiner indicated that the speech recognition scores were appropriate for this Veteran and the scores were listed as 44 percent for the right ear and 36 percent for the left ear.  The examination report included discussion of the testing pursuant to the Maryland CNC word list.  The Board finds that the March 2012 private hearing evaluation is not consistent with the medical evidence existing prior to and after the evaluation.  In fact, the March 2012 speech recognition score for the left ear, which is lower than all the VA examination reports of record, is more consistent with the August 2010 hearing evaluation which also revealed a very low speech recognition score for the left ear, which was not determined by the Maryland CNC test.  While the Board acknowledges the request for another VA examination, the Board finds the April 2013 VA examination report to be adequate.  A remand is not required to obtain clarification from the March 2012 private audiologist regarding the use of the Maryland CNC test because even if Maryland CNC test was used, the Board finds that the evaluation is not as probative of the Veteran's speech discrimination ability when compared to the other competent and probative medical evidence of record existing both prior to the March 2012 evaluation and after the evaluation.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and noted that the Veteran's claim for restoration of a 50 percent disability evaluation also included the issue of whether he was entitled to a higher disability evaluation.  The VLJ and the Veteran's representative asked the Veteran questions to ascertain the nature of his current bilateral hearing loss and the existence of any potentially available outstanding evidence that would help substantiate the claim.  The VLJ specifically asked the Veteran regarding private medical records cited to during the hearing.  The hearing focused on the symptoms the Veteran associated with his bilateral hearing loss and the effect to which the symptoms have on his ability to function.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. §  3.103(c) (2).

Reduction

With regard to rating reduction matters, VA regulations provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).

The RO satisfied these procedural requirements by scheduling the Veteran for a VA examination, which took place in December 2007.  Thereafter, it issued a February 2008 rating decision and notice letter, informing the Veteran of the proposed reduction.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  The April 2008 rating decision effectuated the reduction and assigned an effective date of July 1, 2008.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.

Thus, the issue remaining is whether the reduction was proper based upon the evidence of record.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 50 percent evaluation had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Analysis - Rating Reduction

An August 2007 rating decision granted service connection for bilateral hearing loss and assigned a 50 percent evaluation effective March 2, 2006.  Subsequently, the Veteran filed a claim for entitlement to a TDIU and was provided a VA examination in December 2007.  On the basis of a December 2007 VA examination, the RO proposed to decrease the evaluation from 50 percent to 20 percent effective July 1, 2008 and effectuated the decrease in an April 2008 rating decision.  An April 2009 Statement of the Case proposed to decrease the evaluation to 10 percent.  The Veteran was provided another VA examination in July 2010.  In a September 2010 Supplemental Statement of the Case, the RO restored a 40 percent evaluation, effective July 1, 2008.  The Veteran was provided another VA examination in April 2013.  Subsequently, in an April 2013 Supplemental Statement of the Case, the RO continued the 40 percent evaluation from July 1, 2008, but restored the 50 percent evaluation, effective March 6, 2012.  

The results of the puretone audiometry test and speech discrimination test are charted on Table VI or Table VIA for exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be rated separately.  

The issue before the Board is whether the reduction from 50 percent to 40 percent effective July 1, 2008 was proper.  

The RO initially proposed the reduction due to a December 2007 VA examination report.  The December 2007 VA examination report contained significantly higher speech recognition scores than the previous March 2007 VA examination report.  The March 2007 VA examination report reflected speech recognition scores of 52 percent in the left ear and 58 percent in the right ear.  The December 2007 VA examination report showed speech recognition scores of 80 percent in the left ear and 84 percent in the right ear.  The average puretone loss for the right ear was 59 dB (elevated from 58.75) and 65 dB for the left ear.  When applied to Table VI, the right ear is assigned Level III impairment and the left ear is assigned Level IV impairment.  The exceptional pattern of hearing impairment described in 38 C.F.R. § 4.86(b) applies to the left ear.  Under Table VIA, the Veteran would be assigned a Level V impairment.  As this is higher than the Level of impairment under Table VI, the numeral is increased to Level VI for the left ear.  When Level VI for the left ear and Level III for the right ear are applied to Table VII, the results of the December 2007 VA examination report warrant a 10 percent evaluation.  

However, the Veteran was provided another VA examination in July 2010, which reflected much lower speech recognition scores as compared to the December 2007 VA examination report.  The July 2010 VA examination report showed speech recognition scores of 60 percent in the left ear and 56 percent in the right ear.  The puretone threshold average for the right ear was 59 decibels (dB) and 60 dB for the left ear.  These findings result in Level VII impairment for the left ear and Level VIII impairment for the right ear pursuant to 4.86(b).  When applied to Table VII, the results warrant a 40 percent evaluation.  

Thereafter, the Veteran was provided a VA examination in April 2013 and, as discussed in greater detail below, the findings warrant a 50 percent evaluation.    

In this case, the Board finds that the reduction from 50 percent to 40 percent effective July 1, 2008 was improper.  As explained above, in all rating reduction cases, the Board must consider the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; see also Brown, 5 Vet. App. 413 (1993).  The Board must also consider whether the evidence reflects actual improvement to include improvement in the ability to function under ordinary conditions of life and work.  See Brown, id.  While the December 2007 VA examination report reflected significantly higher speech recognition scores than the previous VA examination report, the July 2010 VA examination report showed much lower speech recognition scores.  In addition, the findings of the April 2013 VA examination report support the assignment of a 50 percent evaluation and reflect similar findings to the March 2007 VA examination report.  In reviewing all of the evidence to include the history of the Veteran's disability, and resolving the benefit of the doubt in favor of the Veteran, the Board does not find improvement in the Veteran's disability and, as a result, the 50 percent evaluation is restored effective July 1, 2008.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Increased Evaluation - Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The period for consideration on appeal of the claim for an increased evaluation is from October 29, 2007, the date of receipt of the claim, to include consideration of one year prior to the date of the claim.  As the Veteran's evaluation of 50 percent has been restored, the issue is whether the Veteran is entitled to an evaluation in excess of 50 percent.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  

The results of the puretone audiometry test and speech discrimination test are charted on Table VI or Table VIA for exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be rated separately.  

Analysis - Increased Evaluation for Bilateral Hearing Loss

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the claim period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.

The March 2007 VA examination report shows that the Veteran reported that he cannot hear high pitched sounds without his hearing aids.  He stated that he misunderstood speech, especially in the presence of competing noise.  He denied any history of ear infections or ear surgery.  The pertinent audiometric findings were:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
75
75
LEFT
25
85
80
75

The average loss for the right ear was 60 dB and 66 dB for the left ear.  The speech recognition score for the right ear was 58 percent and 52 percent for the left ear.  When applied to Table VI, the right ear is assigned a VII hearing impairment and the left ear is assigned a VIII hearing impairment.  When applied to Table VII, the findings do not result in a disability evaluation in excess of 50 percent.  The findings reflect an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b).  Application of Table VIA results in the assignment of Level IV hearing impairment for the right ear and Level V impairment for the left ear.  Table VI results in the higher numerals (VII for the right ear and VIII for the left ear).  When the numerals are increased (VIII for the right ear and IX for the left ear), and applied to Table VII, a 50 percent evaluation is warranted. 

The Veteran was provided a VA examination in December 2007.  He complained of decreased hearing.  The pertinent audiometric findings were:



HERTZ



1000
2000
3000
4000
RIGHT
25
60
75
75
LEFT
25
80
75
80

The average puretone loss for the right ear was 59 dB (elevated from 58.75) and 65 dB for the left ear.  The speech recognition score was 84 percent for the right ear and 80 percent for the left ear.  When applied to Table VI, the right ear is assigned Level III impairment and the left ear is assigned Level IV impairment.  The exceptional pattern of hearing impairment applies to the left ear.  38 C.F.R. § 4.86(b).  Under Table VIA, the Veteran would be assigned a Level V impairment.  As this is higher than the Level of impairment under Table VI, the numeral is increased to Level VI for the left ear.  When Level VI for the left ear and Level III for the right ear are applied to Table VII, the results do not warrant an evaluation in excess of 50 percent.   

The Veteran was provided a VA examination in July 2010.  The Veteran complained of difficulty in hearing.  The pertinent audiometric findings were:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
70
80
LEFT
20
70
70
75

The average puretone loss for the left ear was 59 dB (rounded to the next higher number from 58.75) and the average puretone loss for the right ear was 60 dB.  The speech recognition score was 60 percent for the left ear and 56 percent for the right ear.  When applied to Table VI, the left ear warrants Level VI impairment and the right ear warrants Level VII impairment.  When applied to Table VII, the results warrant a 30 percent disability evaluation.  The Board notes that the findings reflect an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b) for each ear.  Under Table VIA, the Veteran would be assigned a Level IV impairment for the left ear and a Level IV impairment for the right ear.  Thus, the higher numerals are from Table VI.  When numerals from Table VI are elevated to the next higher numbers (Level VII for the left ear and Level VIII for the right ear) and applied to Table VII, an evaluation in excess of 50 percent is not warranted.

The Veteran submitted a private hearing evaluation conducted in August 2010.  The report included speech recognition scores.  However, in a report of contact dated February 2012, the audiologist who conducted the August 2010 hearing evaluation clarified that the Maryland CNC test was not used.  Therefore, the results of the August 2010 hearing evaluation cannot be used to evaluate the Veteran's disability in accordance with the rating criteria.  See 38 C.F.R. § 4.85.  

The Veteran was provided a VA examination in April 2013.  The pertinent audiometric findings were:



HERTZ



1000
2000
3000
4000
RIGHT
40
80
80
85
LEFT
45
85
85
90

The average puretone loss for the right ear was 71 dB and 76 dB for the left ear.  The speech recognition score was 44 percent for the right ear and 36 percent for the left ear.  When applied to Table VI, the left ear warrants Level IX impairment and the right ear warrants Level VIII impairment.  When applied to Table VII, the results warrant a 50 percent evaluation, but no higher.  The exceptional pattern of hearing impairment does not apply as the decibel readings are not 30 decibels or less at 1000 Hertz.  See 38 C.F.R. § 4.86(b).

In addition, the Veteran submitted a private evaluation dated March 2012.  The average puretone thresholds were 65 dB for the right ear and 70 for the left ear, which is consistent with the most recent April 2013 VA examination findings.  The March 2012 private evaluation also included speech recognition scores, but again, there is no indication that the Maryland CNC test was used.  Nevertheless, the Board has considered the speech recognition scores as if they were conducted via the Maryland CNC test.  However, in comparing the evidence of record both before and after the March 2012 evaluation, the Board finds that the March 2012 examination findings do not warrant the award of an evaluation in excess of 50 percent.  See 38 C.F.R. § 4.2.  As explained previously, the Board finds the medical evidence of record which exists prior to and after the March 2012 private hearing examination to be the most probative evidence regarding the Veteran's speech recognition ability.  The March 2012 hearing examination contains a significantly lower speech recognition score for the left ear than all of the other VA examination reports of record.  In fact, the speech recognition score for the left ear from the March 2012 hearing examination is more consistent with the score contained in the August 2010 hearing examination, wherein the Maryland CNC test was not used.  In comparison, the report of the April 2013 VA examination, which included the testing procedure for the Maryland CNC test, noted that the claims file was reviewed, and indicated that the use of the speech recognition score was appropriate for the Veteran.  Thus, the Board places more weight on the other medical evidence of record as to the Veteran's speech recognition ability and finds the March 2012 private examination does not support a higher evaluation to include an identifiable period for a staged rating.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty understanding speech and hearing difficulties.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is sufficient to warrant an evaluation in excess of 50 percent under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge which he has not been shown to possess.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Again, the evidence does not reflect a period in which a higher evaluation for the Veteran's service-connected bilateral hearing loss would be warranted and, therefore, staged ratings are not appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt rule does not apply and entitlement to an evaluation in excess of 50 percent for service-connected bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to referral of the increased rating issue for assignment of a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability evaluation is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular evaluation.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular evaluation.  The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran stated that he was teased due to his hearing loss and a psychiatrist noted that the symptoms had significant effects on employment.  The December 2007 VA examiner stated that the hearing loss would somewhat limit him in employment.  However, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The Board does not find the Veteran's symptoms to be exceptional or unusual with respect to his service-connected bilateral hearing loss disability, and the evidence does not reflect a marked interference with employment.  Therefore, referral for extraschedular consideration is not warranted.

ORDER

The reduction of the evaluation for the Veteran's service-connected bilateral hearing loss from 50 to 40 percent was improper, and the 50 percent evaluation is restored effective July 1, 2008.  

Entitlement to an evaluation in excess of 50 percent for service-connected bilateral hearing loss is denied.


____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


